                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    IN RE: VOLKSWAGEN “CLEAN DIESEL”                   MDL No. 2672 CRB (JSC)

                                   8    MARKETING, SALES PRACTICES, AND
                                        PRODUCTS LIABILITY LITIGATION
                                        _____________________________________/             ORDER TO SHOW CAUSE RE: GOTTA
                                   9

                                  10    This Order Relates To:
                                        MDL Dkt. No. 5852
                                  11

                                  12    Gotta v. Porsche Cars North America, Inc.,
Northern District of California




                                        No. 3:16-cv-1069-CRB
 United States District Court




                                  13    _____________________________________/

                                  14          Shannon L. Hopkins is counsel of record for plaintiff Gregory M. Gotta, an individual who

                                  15   purchased a 2014 Audi A6 Quattro Diesel and a 2014 Porsche Cayenne Diesel. In February 2016,

                                  16   Ms. Hopkins filed a putative class action on behalf of Mr. Gotta and similarly situated purchasers

                                  17   of the same car models. Earlier this year, Ms. Hopkins filed a motion to withdraw as the attorney

                                  18   of record in that case, Gotta v. Porsche Cars North America, Inc. (See MDL Dkt. No. 5852.)

                                  19          In an Amended MDL Member Consumer Case List, which Volkswagen Group of

                                  20   America, Inc. (“VWGoA”) recently filed, Mr. Gotta is listed as an individual (a) who has “settled

                                  21   with, or otherwise released, [his] claims against VWGoA and its affiliates by either participating

                                  22   in the MDL settlements (e.g., obtaining an MDL settlement buyback) or entering into a separately

                                  23   negotiated settlement with VWGoA and its affiliates,” but (b) who has “not yet filed a notice or

                                  24   stipulation of dismissal on the Court’s docket.” (MDL Dkt. No. 6275 at 2-3; id. No. 6275-2 at 44,

                                  25   Plaintiff Nos. 1317, 1318.)

                                  26          In light of VWGoA’s representations, dismissal of Mr. Gotta’s action appears more

                                  27   appropriate than removing Ms. Hopkins as counsel. The Court accordingly intends to dismiss Mr.

                                  28   Gotta’s action with prejudice unless on or before May 24, 2019 he or Ms. Hopkins shows cause, in
                                   1   writing, as to why his action should not be dismissed with prejudice.

                                   2          IT IS SO ORDERED.

                                   3   Dated: May 15, 2019

                                   4

                                   5
                                                                                                   CHARLES R. BREYER
                                   6                                                               United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
